Citation Nr: 0031057	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

The propriety of the initial noncompensable evaluation for 
the service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision of the RO, which 
granted service connection for a bilateral hearing loss and 
assigned a noncompensable rating.  



REMAND

The various audiometric findings in the record are not at all 
consistent.  Pertinent records include a private report dated 
in September 1997 and VA examination reports dated in 
December 1997 and December 1998.  All three reports were 
fairly consistent with regard to the pure tone thresholds-
with slight deterioration during that time.  The word 
recognition scores, however, for the right and left ears, 
respectively, were 88 and 70 percent in September 1997; 94 
and 96 percent in December 1997; and 56 and 58 percent in 
December 1998.  

The RO relied on comments made by the December 1998 examiner, 
regarding a possible stroke, to deny a compensable rating.  
The RO found that the worsening of the veteran's condition 
between December 1997 and December 1998 was due to a stroke 
and not to his service-connected hearing loss.  

Although a September 1998 magnetic resonance imaging of the 
veteran's brain showed evidence consistent with ischemic 
small vessel disease, a review of the record reveals no 
evidence that the veteran suffered an actual stroke.  Indeed, 
despite the examiner's comments, the examiner did not 
specifically attribute the veteran's hearing loss to a 
stroke.  

There seemed to be specific concern over the deterioration in 
the word recognition scores.  When the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86, Table VIa will be used to 
rate the veteran's hearing disability.  38 C.F.R. § 4.85(c).  

The veteran should be afforded a new audiometric examination 
for the purpose of ascertaining the nature and current extent 
of the service-connected hearing disability.  If the use of 
speech discrimination scores is not appropriate, the RO 
should rate accordingly.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for bilateral hearing loss 
since May 1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran then should be afforded a 
VA hearing examination by a state-
licensed audiologist to determine the 
nature and current severity of the 
service-connected bilateral hearing loss.  
All indicated tests, including complete 
audiometric testing, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
elicit from the veteran and record a full 
medical history referable to his hearing 
loss.  The examiner should certify 
whether the use of the speech 
discrimination test would be appropriate 
because of any language difficulties, 
inconsistent speech discrimination 
scores, etc.  Complete rationale for the 
opinions expressed should be provided.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 6 -


